Barrett, J.
The only question presented by the exceptions, and discussed in the argument is, whether the plaintiff is entitled to interest on the sum expressed in the receipt, from the time the property was sold, for which the receipt was given. It appears that the defendant paid the principal sum at the time he was called upon, conformably to the terms of the receipt, and the understanding and agreement of the parties to the transaction.
Whether the question be considered upon the contract evidenced by the receipt, or upon the evidence as to the understanding of the parties, outside of the receipt, the same result would follow. It is to be observed that the receipt is in the ordinary form of a receipt taken by an officer on the attachment of property.
It is well settled that, on such a receipt, or in a suit on such a receipt, interest is allowable only from the time demand is made, and refusal to deliver upon such demand.
The defendant stipulated to deliver the property, or pay a certain amount of money — the value of the property — to the plaintiff, or any other officer who may have an execution issued on the judgment rendered in the action on which said property had been attached. Of course, by the terms of the receipt, he was under no duty to deliver the property, or pay the money until demand should have been made. When such demandywas made the defendant paid the amount of money stipulated.
Now, as to the subject, as shown by evidence outside of the receipt ; — the exceptions state that it was arranged between all of the parties, that the defendant should execute a receipt for the goods to the plaintiff, and that he should not be called on for payment until the question of ownership was decided, &c.
At the time said receipt was executed, Mr. Bartlett, as attorney for the attaching creditors, gave the defendant a paper stating that *289the defendant was not to be called on to pay for said goods until the suit about the ownership should be ended. Whether the defendant’s obligation and liability be regarded as arising upon the receipt he executed, or upon the arrangement between all the parties, as stated in the exceptions, conformably to which were the terms of said paper, executed by Mr. Bartlett, the result is the same.
In either case there is no express contract to pay interest. No implied contract to pay interest arises except where the party has neglected to make payment after it was his duty to do so.
But the case shows that the defendant, in fact, made payment of the sum stipulated, at the time his duty to do so became operative. This being so, it is impossible for us to see upon what ground the plaintiff’s claim in this case can be maintained. Brainerd v. Cham, Trans. Co., 29 Vt. 154; Sprague v. Est. of Sprague, 80 Vt. 483 ; Vt. & Can. R. R. Co. v. Vt. Gen. R. R. Co., 84 Vt. 1; and many other cases.
The judgment is affirmed.